DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on September 9, 2021 does not comply with the requirements of 37 CFR 1.121(c) because Claim 10 has been omitted.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


In light of the Applicant’s remarks filed September 9, 2021 which states that only Claims 1, 8 and 15 are currently amended and no claims are cancelled herein, the Office has interpreted the omission of Claim 10 as unintentional. As such, for purposes of examination and compact prosecution, this Final Office Action includes a rejection of Claim 10, wherien Claim 10 has been interpreted as it was presented in the previous claim listing filed December 22, 2020. The Office respectfully requests that the Applicant review the claims and correct any outstanding issues in any future responses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse (US PGPUB 2013/0263106; hereinafter “Fuse”) in view of Walker (US PGPUB 2016/0378451; hereinafter “Walker”), Mishra et al. (US PGPUB 2012/0144383; hereinafter “Mishra”), Hung et la. (US PGPUB 2015/0222637; hereinafter “Hung”) and in view of Anderson (US Patent 9,800,517; hereinafter “Anderson”).
Claim 1: (Currently Amended)
Fuse teaches a system, comprising:
a computing device comprising a processor and a memory (Fig. 1: Information Processing Apparatus 100 comprising CPU 101 and HDD 107);
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least ([0131] “Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium … The storage medium may include … a hard disk”):


With further regard to Claim 1, Fuse does not teach the following, however, Walker teaches:
obtain a package file comprising an installer for an application, the package file exported from a network environment associated with an enterprise ([0089] “Process 600 may being with step 602, in which the mobile device 502 may store one or more unmanaged applications and any information associated with the unmanaged applications. In some embodiments, a user may download an unmanaged application 506 from an application distribution service or server, such as GOOGLE PLAY store or iTUNES.” [0090] “The information may also include an application bundle … example formats of application bundles may include… APK files for GOOGLE ANDROID mobile devices, MSI packages, Deb packages… and the like.”);
store a management agent in a location of the computing device, the management agent configured to communicate with a management service of the network environment (Fig. 4: Client Device 402 storing Client Agent 404. [0058] “The client agent 404 handles primary user authentication to the enterprise, normally to 
identify, by the management agent, the application to the management service as a managed application installed on the computing device based at least in part on a search of the cache location ([0057] “a client agent 404, which interacts with gateway server 406 (which includes Access Gateway and application controller functionality) to access various enterprise resources 408 and services 609.” [0075] “Each managed application may have one associated client certificate, identified by a label that is defined in gateway server 406.” [0092] “information associated with all or some of the stored unmanaged applications 506 may be retrieved. The wrapping application 504 may instruct the mobile device 502 to search the memory 510 to find any unmanaged applications 506 that could be wrapped,” wherein the “memory” is the “cache”. [0094] “button 710 that may display the words ‘Wrap It.’ Thus, if a user selects the button 710, the mobile device 502 may being to generate a managed application 508 that corresponds to the selected unmanaged application 506.” [0100] “an enterprise associated with the managed application 508 (e.g., an entity that manages the managed application 508) may override any policies that may have been applied at wrap time,” wherein the “enterprise” is the “management service”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse with the memory searching process as taught by Walker since “there is a need for 

With further regard to Claim 1, Fuse in view of Walker does not teach the following, however, Mishra teaches:
write the hash of the installer to a registry of the computing device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of the manifest may be based on a hash result stored on the computing device at the time the component was installed. For example, some operating systems employ a database, which may be called a ‘registry,’ to store information about software … Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value for each manifest associated with the component. This hash result value may be used to subsequently identify any corruption of the manifest.” [0045] “The hash key 278 is the result of operating hash function 228 on an uncorrupted version of payload 274.”); and
confirm the hash of the installer ([0052] “The hash value that results from operating the hash function on the file is then compared at act 606 to the stored hash key”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker with the registry and hash confirmation as taught by Mishra in 

With further regard to Claim 1, Fuse in view of Walker and Mishra does not teach the following, however, Hung teaches:
execute the management agent from the location to register the computing device with the management service ([0034] “an ‘application management agent,’ maintains and updates the enterprise policies locally on the mobile device (e.g., by communicating with a remote management server at the enterprise),” wherein the “management server” is the “management service” [0124-0126] “Once installed on personal mobile device … application management agent 1412 may generate the following: … a first ‘workspace’ cryptographic key … a second ‘workspace’ cryptographic key” [0128] “The above keys may be stored, for example, in a ‘keychain’ service provided by the mobile operating system (e.g., iOS keychain service) for application management agent 1414 with an attribute that restricts access to only when personal mobile device 1404 is unlocked … maintaining the keys as encrypted during backup and disallowing device migration,” wherein the “cryptographic keys” are device specific, as disclosed by Hung. [0145] “security policies and credentials provided by remote management server 1410 to application management agent 1412”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker and Mishra with the device registration process as taught by Hung since “benefit from a secure, isolated execution environment” (Hung [0030]).

With further regard to Claim 1, Fuse in view of Walker, Mishra and Hung does not teach the following, however, Anderson teaches:
receive a registration confirmation from the management service (Col. 15 Ln. 63: “the master node resource 118 then communicates all virtual cloud network 106 configuration criteria to the virtual switch containers on each compute node resource 104. The master node resource 118 may also provide a foundation for the implementation of a network overlay mesh 108 between all compute node resources 104” Col. 16 Ln. 27: “after the participant user has been registered with the management resource 102, the management resource 102 may deploy various application containers to a participant user's compute node resources 104 on demand, as required for specific computing tasks.” Col. 14 Ln. 55: “each compute node resource 104 will be assigned an identification (ID) by which the compute node resource 104 can be identified or tracked, such as by the node tracker 114, or by compute node resources 102 on a virtual cloud network 106,” wherein the assignment of an “identification (ID)” is serves as a confirmation that the “compute node resource” has been registered.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker, Mishra and Hung with the device registration process as taught by Anderson since “there remains a need for a system, a method, and a computer program for facilitating distributed computing via a plurality of compute node resources interconnected over a virtual cloud network” (Anderson Col. 1 Ln. 55).


Fuse in view of Walker, Mishra, Hung and Anderson teaches the system of claim 1, and Mishra further teaches:
wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least update the managed application to a current version of the managed application ([0023] “in some embodiments, an updated version of the component may be installed, which may be the case when the goal is to update software”).  

Claim 3: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches the system of claim 1, and Hung further teaches:
wherein the management agent is executed in an instance in which a first logon event for the computing device is identified ([0045] “Embodiments of application management agent 106 include bootstrapping functionality 212, which performs a series of operations upon an initial installation and launch of application management agent 106” [0133] “when a wrapped enterprise application 1414 launches for the first time it will register with and obtain its initial security policy and credentials from application management agent 1412.”).

Claim 4: 

write a version number of the installer to the registry of the computing device ([0054] “The registry information 300 lists the registry information of the information processing apparatus 100 and stores the information of the application 240 installed in the information processing apparatus 100. The registry information 300 stores version information 301” [0057] “The installer information 310 stores version information 311” [0060] “The registry information 300 and the installer information 310 are used at the time of the installation processing executed by the installers 200 and 220.”);
confirm the version number of the installer in response to receipt of the registration confirmation ([0073] “The installer execution unit 201 analyzes whether the ProductCode 312 stored in the installer information 310 is stored in the registry information 300. If the code coinciding with the ProductCode 312 is included in the ProductCode 302 of the registry information 300 (YES in step S501), the installer execution unit 201 determines that the major -version application is installed.”); and 
wherein identification of the application as the managed application occurs in response to confirmation of the version number of the installer ([0084] “In step S506, the installer execution unit 201 activates the installer management screen”).  

Claim 6: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches the system of claim 1, and Mishra further teaches wherein the machine-readable instructions, when 

Claim 8: (Currently Amended)
Fuse teaches a method, comprising: 
storing the installer for the application in a cache location of a client device; and executing the installer from the cache location to install the application on the client device ([0038] “A 32-bit major version installer 200 provides a user interface required for the installation of applications. The 32-bit major version installer 200 performs processing required for the installation of applications according to a user's request … Each installer is stored in the RAM 103 and then executed by the CPU 101. Execution information and temporary data are stored in the RAM 103.”).

With further regard to Claim 8, Fuse does not teach the following, however, Walker teaches:

storing a management agent in a location of the client device, the management agent configured to communicate with a management service of the network environment (Fig. 4: Client Device 402 storing Client Agent 404. [0058] “The client agent 404 handles primary user authentication to the enterprise, normally to Access Gateway (AG) with SSO to other gateway server components. The client agent 404 obtains policies from gateway server 406 to control the behavior of the managed applications 410 on the mobile device 402.”); and
identifying, by the management agent, the application to the management service as a managed application installed on the client device based at least in part on a search of the cache location ([0057] “a client agent 404, which interacts with gateway server 406 (which includes Access Gateway and application controller functionality) to access various enterprise resources 408 and services 609.” [0075] “Each managed application may have one associated client certificate, identified by a label that is defined in gateway server 406.” [0092] “information associated with all or some of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse with the memory searching process as taught by Walker since “there is a need for people to be able to generate managed applications on a user device from unmanaged applications stored on that user device” (Walker [0002]).

With further regard to Claim 8, Fuse in view of Walker does not teach the following, however, Mishra teaches:
writing a hash of the installer to a registry of the client device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of the manifest may be based on a hash result stored on the computing device at the time the component was installed. For example, some operating systems employ a database, which may be called a ‘registry,’ to store information about software … Upon validating 
confirming the hash of the installer ([0052] “The hash value that results from operating the hash function on the file is then compared at act 606 to the stored hash key”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker with the registry and hash confirmation as taught by Mishra in order to “to ensure that the … files received by the computer system are authentic and safe to install” (Mishra [0008]).

With further regard to Claim 8, Fuse in view of Walker and Mishra does not teach the following, however, Hung teaches:
executing the management agent from the location to register the client device with the management service ([0034] “an ‘application management agent,’ maintains and updates the enterprise policies locally on the mobile device (e.g., by communicating with a remote management server at the enterprise),” wherein the “management server” is the “management service” [0124-0126] “Once installed on personal mobile device … application management agent 1412 may generate the following: … a first ‘workspace’ cryptographic key … a second ‘workspace’ cryptographic key” [0128] “The above keys 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker and Mishra with the device registration process as taught by Hung since “benefit from a secure, isolated execution environment” (Hung [0030]).

With further regard to Claim 8, Fuse in view of Walker, Mishra and Hung does not teach the following, however, Anderson teaches:
receiving a registration confirmation from the management service (Col. 15 Ln. 63: “the master node resource 118 then communicates all virtual cloud network 106 configuration criteria to the virtual switch containers on each compute node resource 104. The master node resource 118 may also provide a foundation for the implementation of a network overlay mesh 108 between all compute node resources 104” Col. 16 Ln. 27: “after the participant user has been registered with the management resource 102, the management resource 102 may deploy various application containers to a participant user's compute node resources 104 on demand, as required for specific computing tasks.” Col. 14 Ln. 55: “each compute node resource 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker, Mishra and Hung with the device registration process as taught by Anderson since “there remains a need for a system, a method, and a computer program for facilitating distributed computing via a plurality of compute node resources interconnected over a virtual cloud network” (Anderson Col. 1 Ln. 55).

Claim 9: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches the method of claim 8, and Mishra teaches further comprising updating the managed application to a current version of the managed application ([0023] “in some embodiments, an updated version of the component may be installed, which may be the case when the goal is to update software”).  

Claim 10:
Fuse in view of Walker, Mishra, Hung and Anderson teaches the method of claim 8, and Hung further teaches:
wherein the management agent is executed in an instance in which a first logon event for the computing device is identified ([0045] “Embodiments of application 

Claim 11: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches the method of claim 8, and Fuse teaches further comprising: 
writing a version number of the installer to the registry of the client device ([0054] “The registry information 300 lists the registry information of the information processing apparatus 100 and stores the information of the application 240 installed in the information processing apparatus 100. The registry information 300 stores version information 301” [0057] “The installer information 310 stores version information 311” [0060] “The registry information 300 and the installer information 310 are used at the time of the installation processing executed by the installers 200 and 220.”);
confirming the version number of the installer in response to receiving the registration confirmation ([0073] “The installer execution unit 201 analyzes whether the ProductCode 312 stored in the installer information 310 is stored in the registry information 300. If the code coinciding with the ProductCode 312 is included in the ProductCode 302 of the registry information 300 (YES in step S501), the installer execution unit 201 determines that the major -version application is installed.”); and


Claim 13:
Fuse in view of Walker, Mishra, Hung and Anderson teaches the method of claim 8, and Mishra teaches further comprising unpacking the installer from the package file ([0026] “Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value,” wherein it is well-known that a “package” is unpacked in order to install the application stored within. [0030] “an update server may organize files into components, which are in turn placed into packages, which are in turn organized by versions.” [0057] “external server 280 may store groups of files in packages…. an appropriate unit of software that can be downloaded may be identified by the mapping. In the illustrated example, that unit of software is a package.”).  

Claim 15: (Currently Amended)
Fuse teaches a non-transitory, computer-readable medium comprising machine-readable instructions that, when executed by a processor, cause a computing device to at least ([0131] “Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium … The storage medium may include … a hard disk”): 


With further regard to Claim 15, Fuse does not teach the following, however, Walker teaches:
obtain a package file comprising an installer for an application, the package file exported from a network environment associated with an enterprise ([0089] “Process 600 may being with step 602, in which the mobile device 502 may store one or more unmanaged applications and any information associated with the unmanaged applications. In some embodiments, a user may download an unmanaged application 506 from an application distribution service or server, such as GOOGLE PLAY store or iTUNES.” [0090] “The information may also include an application bundle … example formats of application bundles may include… APK files for GOOGLE ANDROID mobile devices, MSI packages, Deb packages… and the like.”);
store a management agent in a location of the computing device, the management agent configured to communicate with a management service of the network environment (Fig. 4: Client Device 402 storing Client Agent 404. [0058] “The client agent 404 handles primary user authentication to the enterprise, normally to 
identify, by the management agent, the application to the management service as a managed application installed on the computing device based at least in part on a search of the cache location ([0057] “a client agent 404, which interacts with gateway server 406 (which includes Access Gateway and application controller functionality) to access various enterprise resources 408 and services 609.” [0075] “Each managed application may have one associated client certificate, identified by a label that is defined in gateway server 406.” [0092] “information associated with all or some of the stored unmanaged applications 506 may be retrieved. The wrapping application 504 may instruct the mobile device 502 to search the memory 510 to find any unmanaged applications 506 that could be wrapped,” wherein the “memory” is the “cache”. [0094] “button 710 that may display the words ‘Wrap It.’ Thus, if a user selects the button 710, the mobile device 502 may being to generate a managed application 508 that corresponds to the selected unmanaged application 506.” [0100] “an enterprise associated with the managed application 508 (e.g., an entity that manages the managed application 508) may override any policies that may have been applied at wrap time,” wherein the “enterprise” is the “management service”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse with the memory searching process as taught by Walker 

With further regard to Claim 15, Fuse in view of Walker does not teach the following, however, Mishra teaches:
write a hash of the installer to a registry of the computing device ([0026] “the validity of the manifest may also be checked to ensure that the hash results for files in the package or other portions of the manifest have not been corrupted. … A check of the manifest may be based on a hash result stored on the computing device at the time the component was installed. For example, some operating systems employ a database, which may be called a ‘registry,’ to store information about software … Upon validating a package upon install, for example, an installation of a component may write into the registry a hash result value for each manifest associated with the component. This hash result value may be used to subsequently identify any corruption of the manifest.” [0045] “The hash key 278 is the result of operating hash function 228 on an uncorrupted version of payload 274.”); and
confirm the hash of the installer ([0052] “The hash value that results from operating the hash function on the file is then compared at act 606 to the stored hash key”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker with the registry and hash confirmation 

With further regard to Claim 15, Fuse in view of Walker and Mishra does not teach the following, however, Hung teaches:
execute the management agent from the location to register the computing device with the management service ([0034] “an ‘application management agent,’ maintains and updates the enterprise policies locally on the mobile device (e.g., by communicating with a remote management server at the enterprise),” wherein the “management server” is the “management service” [0124-0126] “Once installed on personal mobile device … application management agent 1412 may generate the following: … a first ‘workspace’ cryptographic key … a second ‘workspace’ cryptographic key” [0128] “The above keys may be stored, for example, in a ‘keychain’ service provided by the mobile operating system (e.g., iOS keychain service) for application management agent 1414 with an attribute that restricts access to only when personal mobile device 1404 is unlocked … maintaining the keys as encrypted during backup and disallowing device migration,” wherein the “cryptographic keys” are device specific, as disclosed by Hung. [0145] “security policies and credentials provided by remote management server 1410 to application management agent 1412”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker and Mishra with the device registration 

With further regard to Claim 15, Fuse in view of Walker, Mishra and Hung does not teach the following, however, Anderson teaches:
receive a registration confirmation from the management service (Col. 15 Ln. 63: “the master node resource 118 then communicates all virtual cloud network 106 configuration criteria to the virtual switch containers on each compute node resource 104. The master node resource 118 may also provide a foundation for the implementation of a network overlay mesh 108 between all compute node resources 104” Col. 16 Ln. 27: “after the participant user has been registered with the management resource 102, the management resource 102 may deploy various application containers to a participant user's compute node resources 104 on demand, as required for specific computing tasks.” Col. 14 Ln. 55: “each compute node resource 104 will be assigned an identification (ID) by which the compute node resource 104 can be identified or tracked, such as by the node tracker 114, or by compute node resources 102 on a virtual cloud network 106,” wherein the assignment of an “identification (ID)” is serves as a confirmation that the “compute node resource” has been registered.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker, Mishra and Hung with the device registration process as taught by Anderson since “there remains a need for a system, a method, and a computer program for facilitating distributed computing via a plurality of 

Claim 16: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Mishra further teaches:
wherein the machine- readable instructions, when executed by the processor, further cause the computing device to at least update the managed application to a current version of the managed application ([0023] “in some embodiments, an updated version of the component may be installed, which may be the case when the goal is to update software”).  

Claim 17: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Hung further teaches:
wherein the management agent is executed in an instance in which a first logon event for the computing device is identified ([0045] “Embodiments of application management agent 106 include bootstrapping functionality 212, which performs a series of operations upon an initial installation and launch of application management agent 106” [0133] “when a wrapped enterprise application 1414 launches for the first time it will register with and obtain its initial security policy and credentials from application management agent 1412.”).


Fuse in view of Walker, Mishra, Hung and Anderson teaches the non-transitory, computer-readable medium of claim 15, and Fuse further teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: 
write a version number of the installer to the registry of the computing device ([0054] “The registry information 300 lists the registry information of the information processing apparatus 100 and stores the information of the application 240 installed in the information processing apparatus 100. The registry information 300 stores version information 301” [0057] “The installer information 310 stores version information 311” [0060] “The registry information 300 and the installer information 310 are used at the time of the installation processing executed by the installers 200 and 220.”);
confirm the version number of the installer in response to receipt of the registration confirmation ([0073] “The installer execution unit 201 analyzes whether the ProductCode 312 stored in the installer information 310 is stored in the registry information 300. If the code coinciding with the ProductCode 312 is included in the ProductCode 302 of the registry information 300 (YES in step S501), the installer execution unit 201 determines that the major -version application is installed.”); and 
wherein identification of the application as the managed application occurs in response to confirmation of the version number of the installer ([0084] “In step S506, the installer execution unit 201 activates the installer management screen”).   

Claim 20:
.  

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of Walker, Mishra, Hung and Anderson as applied to Claims 1 and 15 above, and further in view of Jianu et al. (US PGPUB 2015/0193215; hereinafter “Jianu”).
Claim 5: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches all the limitations of claim 1 as described above. Fuse in view of Walker, Mishra, Hung and Anderson does not teach the following, however, Jianu teaches wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker, Mishra, Hung and Anderson with the installer size as taught by Jianu in order to  improve system security since the manifest, including the installer size, disclosed in Jianu “can be digitally signed to protect against tampering that would alter the information in the manifest and potentially cause malicious code to be installed on the target system 206” (Jianu [0045]).

Claim 19: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches all the limitations of claim 15 as described above. Fuse in view of Walker, Mishra, Hung and Anderson does not teach the following, however, Jianu teaches 
wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least write a size in bytes of the installer to the registry of the computing device ([0044] “the manifest 212 can include the following information for each selected application: … Size - Total size of the installer in bytes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium as disclosed by Fuse in view of Walker, Mishra, Hung and Anderson with the installer size as taught by Jianu in order to  improve system security since the manifest, .
 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of Walker, Mishra, Hung and Anderson as applied to Claims 6 and 13 above, and further in view of Deasy et al. (US PGPUB 2013/0130651; hereinafter “Deasy”).
Claim 7: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches all the limitations of claim 6 as described above. Fuse in view of Walker, Mishra, Hung and Anderson does not teach the following, however, Deasy teaches:
wherein the package file is a version of a provisioning package file ([0020] “mobile application package 410 also includes a provisioning tool 420” [0021] “Upon installation of mobile application package 410, in step 510, the user launches provisioning tool 420 of mobile application package 410. In one embodiment, provisioning tool 420 provides a user interface to the user to input information into provisioning tool 420 that enables provisioning tool 420 to establish a connection (e.g., wireless) to virtual phone provisioning service 215.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Fuse in view of Walker, Mishra, Hung and Anderson with the installer size as taught by Deasy in order “to assist a user in retrieving virtual phone image 425 and other 

Claim 14: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches all the limitations of claim 13 as described above. Fuse in view of Walker, Mishra, Hung and Anderson does not teach the following, however, Deasy teaches:
wherein the package file is a version of a provisioning package file ([0020] “mobile application package 410 also includes a provisioning tool 420” [0021] “Upon installation of mobile application package 410, in step 510, the user launches provisioning tool 420 of mobile application package 410. In one embodiment, provisioning tool 420 provides a user interface to the user to input information into provisioning tool 420 that enables provisioning tool 420 to establish a connection (e.g., wireless) to virtual phone provisioning service 215.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker, Mishra, Hung and Anderson with the installer size as taught by Deasy in order “to assist a user in retrieving virtual phone image 425 and other configuration information (e.g., policy configurations, additional mobile applications, etc.) from [a] virtual phone provisioning service” (Deasy [0020]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuse in view of Walker, Mishra, Hung and Anderson as applied to Claim 8 above, and further in view of Jianu and in view of Teal et al. (US Patent 8,950,007; hereinafter “Teal”).
Claim 12: 
Fuse in view of Walker, Mishra, Hung and Anderson teaches all the limitations of claim 8 as described above. Fuse in view of Walker, Mishra, Hung and Anderson does not teach the following, however, Jianu teaches further comprising: 
writing a size of the installer to the registry of the client device ([0044] “the manifest 212 can include the following information for each selected application: … Size - Total size of the installer in bytes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker, Mishra, Hung and Anderson with the installer size as taught by Jianu in order to  improve system security since the manifest, including the installer size, disclosed in Jianu “can be digitally signed to protect against tampering that would alter the information in the manifest and potentially cause malicious code to be installed on the target system 206” (Jianu [0045]).

With further regard to Claim 12, Fuse in view of Walker, Mishra, Hung, Anderson and Jianu does not teach the following, however, Teal teaches further comprising: 
 confirming the size of the installer in response to receiving the registration confirmation; and wherein identifying the application as the managed application occurs in response to confirming the size of the installer (Col. 2 Ln. 57: “FIG. 10 illustrates a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fuse in view of Walker, Mishra, Hung, Anderson and Jianu with the confirmation of installer size as taught by Teal in order “to operationalize the often made (but difficult to keep) resolution to maintain the integrity of a clean system” (Teal Col. 10 Ln. 39).

Response to Arguments
Applicant's arguments, see Pages 9-14 of the Remarks filed September 9, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-20 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194